Citation Nr: 0326512	
Decision Date: 10/06/03    Archive Date: 10/15/03

DOCKET NO.  94-16 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
compensation benefits in the amount of $84,535.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse (J.K.)


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1972 to September 1986.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a December 
1992 decision by the Committee on Waivers and Compromises 
(Committee) at the Philadelphia, Pennsylvania, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  In 
April 1996, the veteran testified at a Travel Board hearing 
before one of the undersigned Veterans Law Judges, and in 
April 2003 he testified at Travel Board hearing before 
another of the undersigned Veterans Law Judges.  Copies of 
the transcripts of those hearings are of record.  As the 
Veterans Law Judges presiding at the hearings must 
participate in the decision on the claim (See 38 C.F.R. 
§ 20.707 (2002)), this appeal must be decided by a Board 
panel.  In September 1997 and January 2002, the Board 
remanded the case to the RO for additional development.


REMAND

In a September 1997 Board remand order the RO, among other 
things, was instructed to request copies of all records in 
connection with the closing of the veteran's Navy Federal 
Credit Union account with documentation as to who authorized 
withdrawal of the funds or wrote checks on the account.  
Although correspondence was issued in February 1999 and 
copies of the relevant monthly statements were received in 
March 1999, additional specific information requested as to 
the account was not provided.  The Board notes that a remand 
confers, as a matter of law, the right to compliance with the 
remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The Board notes that in statements and personal hearing 
testimony the veteran asserted that his compensation benefits 
were deposited directly into a joint account initially and 
then into an individual account after he closed the joint 
account.  He testified that he believed the old account had 
been closed out when apparently, and without his knowledge, 
duplicate monthly payments were still being made to the 
"old" joint account by the Manila, Philippines Regional 
Office.  He claims he was unaware funds were apparently 
deposited directly into the old account and indicated that 
his former spouse may have withdrawn the money.  He, in 
essence, requested assistance in investigating the transfer 
of funds out of his "old" account.  The Board finds 
additional development is required and that all pertinent 
factors must be addressed, including whether any payments 
were due to VA administrative error.  

Accordingly, the case is REMANDED for the following:

1.  The RO should arrange for an 
exhaustive attempt to obtain requested 
information from the Navy Federal Credit 
Union, One Security Place, P.O. Box 3000, 
Merrifield, Virginia 22119-3000.  The RO 
should request copies of all records in 
connection with the closing of the 
veteran's account with documentation as 
to who authorized withdrawal of the funds 
or wrote checks on the account after the 
veteran claimed to have closed the 
account.  If any information/records 
requested are unavailable, there should 
be a detailed explanation why this is so.  
[The RO should take appropriate action on 
receipt of evidence of any improper 
receipt or transfer of government funds 
or submission of fraudulent information.]

2.  The RO should request that the 
veteran provide a current financial 
status report listing all monthly income, 
monthly expenses, and assets.  Once 
obtained, it should be associated with 
the claims folder.

3.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issue on appeal.  
If the benefit sought remains denied, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board or by 
the Court for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



			
	GEORGE R. SENYK	C.W. SYMANSKI
	             Veterans Law Judge                                      
Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals



	                         
__________________________________________
                                                     Wayne 
Braeuer
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


